FOR IMMEDIATE RELEASE TSX: SLW March 20, 2014 NYSE: SLW SILVER WHEATON REPORTS FIFTH CONSECUTIVE YEAR OF RECORD PRODUCTION AND SALES VOLUME Vancouver, British Columbia – Silver Wheaton Corp. (“Silver Wheaton” or the “Company”) (TSX:SLW) (NYSE:SLW) is pleased to announce its results for the fourth quarter and year ended December 31, 2013. All figures are presented in United States dollars unless otherwise noted. FULL YEAR HIGHLIGHTS • Record attributable silver equivalent production for the year ended December 31, 2013 of 35.8 million ounces (26.8 million ounces of silver and 151,000 ounces of gold), compared to 29.4 million ounces in 2012, representing an increase of 22%. • Record silver equivalent sales volume for the year ended December 31, 2013 of 30.0 million ounces (22.8 million ounces of silver and 117,300 ounces of gold), compared to 27.3 million ounces in 2012, representing an increase of 10%. • Revenues of $706.5 million compared with $849.6 million in 2012, representing a decrease of 17%. • Average realized sale price per silver equivalent ounce sold for the year ended December 31, 2013 of $23.58 ($23.86 per ounce of silver and $1,380 per ounce of gold), representing a decrease of 24% as compared to 2012. • Net earnings of $375.5 million ($1.06 per share) compared with $586.0 million ($1.66 per share) in 2012, representing a decrease of 36%. • Operating cash flows of $534.1 million ($1.50 per share¹) compared with $719.4 million ($2.03 per share¹) in 2012, representing a decrease of 26%. • Cash operating margin¹ of $18.93 per silver equivalent ounce compared with $26.79 in 2012. • Average cash costs¹ were $4.12 and $386 per ounce of silver and gold, respectively. On a silver equivalent basis, average cash costs¹ rose to $4.65 compared with $4.30 in 2012, due primarily to an increase in the percentage of revenue from gold sales. • Subsequent to year end, on March 20, 2014, the Company announced that it will be implementing a dividend reinvestment plan whereby shareholders can elect to have cash dividends reinvested directly into additional Silver Wheaton common shares. It is 1Please refer to non-IFRS measures at the end of this press release. -2- intended that the plan will be effective commencing with the second dividend of 2014 which will be paid after the announcement of the First Quarter 2014 Earnings Results. The plan remains subject to regulatory approval. FOURTH QUARTER HIGHLIGHTS • Record attributable silver equivalent production for the three months ended December 31, 2013 of 9.7 million ounces (7.3 million ounces of silver and 40,700 ounces of gold), compared to 8.3 million ounces in Q4 2012, representing an increase of 17%. • Attributable silver equivalent sales volume for the three months ended December 31, 2013 of 8.0 million ounces (6.1 million ounces of silver and 31,200 ounces of gold), compared to 9.1 million ounces in Q4 2012, representing a decrease of 13%. • Revenues of $167.4 million compared with $287.2 million in Q4 2012, representing a decrease of 42%. • Average realized sale price per silver equivalent ounce sold for the three months ended December 31, 2013 of $21.00 ($21.03 per ounce of silver and $1,277 per ounce of gold), representing a decrease of 33% as compared to Q4 2012. • Net earnings of $93.9 million ($0.26 per share) compared with $177.7 million ($0.50 per share) in Q4 2012, representing a decrease of 47%. • Operating cash flows of $124.6 million ($0.35 per share¹) compared with $254.0 million ($0.72 per share¹) in Q4 2012, representing a decrease of 51%. • Cash operating margin¹ of $16.30 per silver equivalent ounce compared with $26.76 in Q4 2012. • Average cash costs¹ were $4.14 and $394 per ounce of silver and gold, respectively. On a silver equivalent basis, average cash costs¹ were $4.70, virtually unchanged from Q4 2012. • Declared quarterly dividend of $0.07 per common share as the result of the Company’s dividend policy whereby the quarterly dividend per share is equal to 20% of the average cash generated by operating activities in the previous four quarters divided by the Company’s outstanding common shares at the time the dividend is approved. • On October 31, 2013, the Company announced that, as a result of Barrick Gold Corp.’s (“Barrick”) decision to temporarily suspend construction activities at Pascua-Lama, the Company has amended its silver purchase agreement with Barrick to extend the outside completion test deadline by an additional year until December 31, 2017 in exchange for extending Silver Wheaton’s entitlement to the silver production from three of Barrick’s other mines by one year to December 31, 2016. • On November 4, 2013, the Company announced that it had amended its precious metal purchase agreement with Hudbay Minerals Inc. (“Hudbay”) to include an amount equal to 50% of the life of mine gold production from its Constancia project. • On November 11, 2013, the Company announced that it had entered into an Early Deposit Gold Stream Agreement to acquire from Sandspring Resources Ltd. ("Sandspring") an amount of gold equal to 10% of the life of mine gold production from its Toroparu project located in the Republic of Guyana, South America. 1 Please refer to non-IFRS measures at the end of this press release. -3- OUTLOOK • Silver Wheaton anticipates 2014 attributable production of approximately 36 million silver equivalent ounces (including 155,000 ounces of gold)1. • In 2018, the Company forecasts 48 million ounces of silver equivalent production (including 250,000 ounces of gold), which represents an increase of nearly 35% from 20131. • As of December 31, 2013, attributable silver reserves decreased by 5% to 807.0 million ounces and attributable gold reserves increased by 18% to 5.78 million ounces over December 31, 2012 reserve estimates as reported in Silver Wheaton’s 2012 Annual Information Form. On a silver equivalent basis, reserves increased by 4% to 1,154.0 million ounces2. “Silver Wheaton had another record year in 2013, with production growing for the fifth consecutive year to 35.8 million silver equivalent ounces — well above our 2013 production guidance of 33.5 million ounces — and sales reaching an all-time high of 30 million silver equivalent ounces. Our production growth was primarily due to the acquisition of gold from the Salobo and Sudbury operations, along with the delivery of the first full year of silver and gold from the 777 mine,” said Randy Smallwood, President and Chief Executive Officer of Silver Wheaton. “We also achieved one of our best years of acquisition growth in 2013, as we gained exposure to world-class assets with the addition of the gold from Salobo and Sudbury, enhanced medium-term growth with the purchase of gold from Constancia, and, finally, added to our long-term growth profile with the Early Deposit Gold Stream Agreement on Toroparu.” “However, 2013 was certainly not without challenges. Water issues continued to weigh on the Peñasquito mine as the unprecedented drought remained in the region. Nonetheless, we are encouraged by Goldcorp’s comprehensive plan, which they have already begun to implement, to increase efficiency and secure additional water by the end of 2014. Furthermore, in late 2013 Barrick suspended construction activity at the Pascua-Lama project, further delaying this project. As a result of Barrick’s suspension, Silver Wheaton has agreed to extend the completion test by a year while also securing an additional year of silver production entitlement from three of Barrick’s currently producing mines. Though not ideal, we view the additional year of silver as adequate compensation for the delay, and remain confident that this world-class project will be developed.” “We have long highlighted the strengths of our streaming business model and its ability to shine through all phases of the commodity price cycle. During low pricing environments, such as 2013, we focus on expanding our portfolio and acquiring new streams as mining companies increasingly search for alternative sources of funding. In 2013, we invested over $2 billion for four precious metals streams, without issuing any new shares. In rising commodity price environments, our cash operating margins on each ounce of silver and gold delivered typically increase, which, together with an expanded portfolio of streams, should lead to more ounces sold and increased cash flows. 1 Production guidance is "forward-looking information". See "Cautionary Note Regarding Forward-Looking Statements" for material risks, assumptions and important disclosure relating to such guidance. 2
